Citation Nr: 1029213	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 
1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

The record reflects that, on the day of his hearing, the Veteran 
submitted additional evidence to the Board accompanied by a 
waiver of initial review by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304.

The Board notes that two separate pieces of evidence were 
submitted in June 2010 without a waiver of AOJ review.  The Board 
has considered these records to the extent that they justify 
remanding the Veteran's claim for a VA examination.  On remand, 
they will be considered by the AOJ and any necessary development 
will be conducted.  The Board therefore finds that the Veteran is 
not prejudiced by the Board's limited consideration of this 
evidence herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a 
back disability that he essentially contends is related to his 
military service.  He specifically contends that he injured his 
back as a result of the thirteen to fourteen parachute jumps he 
performed during service.  He described one of these jumps as 
having occurred during a combat mission in Panama.  He has also 
described carrying bags that weighed in excess of 100 pounds and 
having fallen from a truck while in the military.  He further 
notes that an August 1994 Workers' Compensation claim was denied 
because the Veteran's back disability was found to have been 
incurred in service.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The Court in McLendon observed that the third prong, 
which requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a low 
threshold.  Id. at 83.

The Board finds that the first McLendon requirement, the 
existence of a current disability, is satisfied by the June 2010 
private MRI report showing degenerative changes of the lumbar and 
thoracic spines.  

The second McLendon element is satisfied by the Veteran's 
competent testimony of having injured his back during parachute 
jumps.  The Board recognizes that a lay person, such as the 
Veteran, is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and 'may provide 
sufficient support for a claim of service connection.'  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board finds 
that the Veteran is competent to report that he injured his back 
during in-service parachute jumps.  It further notes that the 
Veteran's DD Form 214 reflects that he received a Combat 
Infantryman Badge, a Parachute Badge, a Bronze Service Star for 
Parachute Badge, and an Armed Forces Expeditionary Medal 
(Panama).  These records offer corroboration of the Veteran's 
description of his in-service activities.

The Board also finds that the low threshold of the third McLendon 
element is met by the June 2010 private medical record, which 
describes the Veteran's pertinent in-service medical history and 
concludes that the Veteran's "chronic back pain is certainly 
consistent with his past injuries as described."  

Therefore, the Board finds that the McLendon requirements are 
satisfied and a remand for a VA examination is warranted.
 
At his May 2010 hearing, the Veteran indicated that he is 
receiving treatment at the Hibbing VA Clinic and that he had 
previously been receiving treatment at another VA Medical Center.  
These records should be obtained on remand.  

In addition, the Veteran identified having recently had an MRI 
from a private doctor, Dr. Scherer.  While the Veteran himself 
subsequently submitted records of a June 2010 visit with this 
doctor and appears to have submitted the MRI from this 
appointment, the AMC should ensure that there are no additional 
treatment records that need to be obtained from this doctor.   

Finally, the AMC should obtain any records that were generated in 
connection with the Veteran's Worker's Compensation claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA medical 
records, including those from the Hibbing VA 
Clinic, and ensure that those records are 
associated with the claims file.

2.  Request that the Veteran identify and 
fill out the appropriate authorization forms 
to obtain evidence from Dr. Scherer and any 
other private medical service providers.  
Then, take all appropriate steps to procure 
these records.

3.  After obtaining any necessary information 
and authorization from the Veteran, contact 
the appropriate state agency and obtain a 
copy of any determinations made with regard 
to the Veteran's claim for Worker's 
Compensation, to include all medical records 
upon which the determinations were made.  The 
Veteran's authorization should also be 
requested in order to obtain any pertinent 
records from the employer for whom he worked 
when he sustained his occupational injury, 
and all appropriate steps should be taken to 
obtain these records.

4.  Following the above, arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature and 
etiology of any current back disability.  The 
claims folder must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any back 
disability.  As to any pertinent disability 
identified on examination, the VA examiner 
should express an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that any such disability 
had its onset in service, or is otherwise 
related to any incident of service.  Any 
opinion expressed must be accompanied by a 
complete rationale.

5.  After the development requested above has 
been completed, review the expanded record.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


